Motion for consolidation granted insofar as to allow appellant to have the appeals heard In one appeal book, without duplication of printing, upon condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 11, 1961, with notice of argument for the November 1961 Term of this court, said appeals to be argued or submitted when reached. Motion to dismiss appeals granted, with 10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 11, 1961, with notice of argument for the November 1961 Term of this court, said appeals to be argued or submitted when reached. Concur-— Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.